DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 8/1/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 8/11/2021.  These drawings are acceptable. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruch et al (US 20180138463 A1).
Regarding claim 21, Bruch discloses a method of assembling a lithium-ion battery comprising inserting an electrode assembly (300) comprising a plurality of stacked plate electrodes into an opening of a battery case (220). Bruch teaches 
inserting an insulator (310) comprising a planar body and a contoured edge (profiled portion) over the electrode assembly (300). The contoured edge (profiled portion) extends between a perimeter of the electrode assembly (300) and a side of the battery case (220). Bruch teaches positioning a cover (210) over the opening of the battery case (220).  Bruch further teaches hermetically sealing the cover to a housing of the battery case to enclose the electrode assembly, wherein the insulator provides a barrier between the electrode assembly during the hermetic sealing of the cover to the housing [Abstract; Fig. 1-3; paragraph 0065-0068, 0076-0085, 0157, 0169]. Although, Bruch does not teach the claim language, however, all the steps and elements of the claim are taught.

Regarding claims 22-31, Bruch teaches that the hermetic sealing comprises laser welding the cover and the housing together at an edge of the housing, and wherein the insulator is disposed between the battery case and the electrode assembly along the edge. The insulator (310) is configured to physically and electrically insulate cell stack (300) from case (110). [Fig. 1-3; paragraph 0027, 0080-0085, 0157, 0169].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723